Citation Nr: 0942132	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sciatica.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for defective vision.

7.  Entitlement to service connection for an ear condition.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for a skin disorder of 
the scrotum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to August 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2003 and later 
by the Department of Veterans Affairs (VA) San Diego, 
California Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in July 2007.  The Board remanded the case for additional 
development in November 2007.  While the case was in remand 
status, the RO granted claims for service connection for a 
prostate disorder, a skin disorder of the face, and 
dyspepsia.  Accordingly, those issues are no longer on 
appeal.  

The claim for service connection for defective vision is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
has not had sciatica at any time since separation from 
service.  

2.  The Veteran has right and left shoulder disorders 
diagnosed as AC joint arthritis which had onset during 
service.

3.  The preponderance of the evidence shows that the Veteran 
has not had a right elbow disorder at any time since 
separation from service.  

4.  The preponderance of the evidence shows that the Veteran 
has not had a right knee disorder at any time since 
separation from service.  

5.  The preponderance of the evidence shows that the Veteran 
has not had an ear condition at any time since separation 
from service.  

6.  The Veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

7.  The preponderance of the evidence shows that the Veteran 
has not had a skin disorder of the scrotum at any time since 
separation from service.  


CONCLUSIONS OF LAW

1.  Sciatica was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  A right shoulder disorder diagnosed as AC joint arthritis 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

3.  A left shoulder disorder diagnosed as AC joint arthritis 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

4.  A right elbow disorder was not incurred in or aggravated 
by service and arthritis of the joint may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

5.  A right knee disorder was not incurred in or aggravated 
by service and arthritis of the joint may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

6.  An ear condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

7.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2009).  

8.  A skin disorder of the scrotum was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in October 2005, March 
2006 and December 2007.  The RO specifically informed the 
Veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The March 2006 
letter also included information regarding the assignment of 
disability ratings and effective dates in cases where service 
connection is granted.  Although the letters were not 
provided prior to initial adjudication of the claim, the 
originating agency readjudicated the Veteran's claims 
following the provision of the required notice and the 
completion of all indicated development of the record.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran has had a hearing.  The 
record before the Board contains service and post-service 
treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  The Veteran was afforded 
appropriate disability evaluation examinations.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the Veteran in the development of the facts pertinent 
to the claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

II.  Entitlement To Service Connection For Sciatica.

The Veteran contends that he has sciatica which developed in 
service.  The Board notes that service connection is already 
in effect for degenerative disc disease of the lumbar spine.  
During the hearing held in July 2007, the Veteran testified 
that he had sciatic pain after sitting in a vehicle for more 
than two hours at a time.  He reported that this symptom 
began during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active service until August 2003.  Prior to 
his separation from service, the Veteran filed his claim for 
disability compensation in April 2003.  

Significantly, however, the Veteran's medical treatment 
records from the date of his claim and later have been 
obtained, but do not contain a diagnosis of sciatica.  

The report of an examination conducted on behalf of the VA in 
May 2003 reflects that the diagnoses included DDD-lumbar 
spine (for which service connection has already been granted) 
but the examiner concluded that there was "No diagnosis of 
sciatica."  The physical examination reportedly showed no 
evidence of radiculopathy.  The report also reflects that 
examination showed that motor strength was normal in the 
lower extremities, sensation was intact, and reflexes were 
2+.

The Board also notes that none of the Veteran's post-service 
treatment records contain a diagnosis of sciatica.  A private 
treatment record dated in July 2004 reflects that the Veteran 
reported complaints of sciatic nerve pain for years, and it 
was noted that he was looking for medications.  However, on 
examination, the only abnormal findings involved pain when 
turning his head to the right and deep muscle pain, UDE.  
Sciatic pain or other relevant findings were not noted.  

More recently, the report of a joints examination conducted 
by the VA in January 2008 reflects that the Veteran 
complained of having radiating back pain which stayed in his 
back and did not radiation down his legs.  He stated that he 
had no leg pain, no thigh pain, no numbness in his legs, and 
no history of bowel or bladder dysfunction.  On examination, 
sensation was intact to light touch in the L3, L4, and L5 and 
S1 dermatomes.  He had brisk L4, S1 and down going Babinski 
reflexes.  The diagnosis included degenerative arthritis of 
L3-4, L4-5 and L5-S1 disk spaces, but sciatica was not 
diagnosed.  

After considering all of the foregoing evidence, the Board 
finds that preponderance of the evidence is against the 
Veteran's claim for service connection for sciatica.  Except 
for the Veteran's statements and claims, there is no 
competent medical evidence which shows that the Veteran has 
had objective evidence of or a diagnosis of sciatica since he 
filed his claim.  Neither the medical treatment records, nor 
the VA examination reports contain a diagnosis or findings of 
sciatica.

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no other 
evidence of record reflects the presence of a diagnosed 
sciatica disability during that time frame.  

Accordingly, service connection must be denied because there 
is no competent evidence of a diagnosis of sciatica.  See 
38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Entitlement To Service Connection For Right and Left 
Shoulder Disorders.

During the hearing held in July 2007, the Veteran testified 
that he had problems with both the right and left shoulders, 
but more problems with the right.  He recounted having 
physical therapy for the shoulders in December 2006.  

The Veteran's report of medical history on entrance in May 
1974 shows that he reported a history of shoulder pain due to 
a football injury.  The report of a medical examination 
conducted at that time shows that the upper extremities were 
found to be normal.  

The Veteran's service medical records reflects that he 
reported complaints of shoulder pain.  In August 1978, he 
reported having pain in the right shoulder when running.  A 
medical history dated in February 1987 reflects a complaint 
of mild right should strain.  In May 1995, he reported having 
right shoulder pain.  A May 1995 radiology report noted right 
shoulder AC hypertrophic changes.  A May 2001 medical history 
noted that the Veteran reported having chronic right shoulder 
blade pain for 20 years.  An August 2002 service record noted 
right shoulder bursitis.  An April 2003 medical history noted 
shoulder arthritis.  

The report of an examination conducted for the VA in May 2003 
(prior to separation from service) reflects that the Veteran 
reported a history of pain in both shoulders which was 
intermittent on a weekly basis.  X-rays of the shoulders were 
negative.  Examination of the shoulders was normal.  The 
diagnosis was bilateral shoulder strain, resolved.  

A post service employment medical history dated in January 
2004 reflects that the Veteran reported having right shoulder 
arthritis, rheumatism or bursitis.  

A post service record dated in July 2004 reflects that the 
Veteran reported a complaint of right shoulder pain that has 
come and gone for many years.  It was noted that there was 
pain on the upper shoulder and increased stiffness.  

The report of a joints examination conducted by the VA in 
January 2008 reflects that the Veteran stated that he had 
pain at the back of his left shoulder located over the 
posterior aspect of the AC joint.  He described the pain as 
aching and said that it radiates to his arm.  He had been 
seen by an outside physician.  He had not had any injections 
or other treatment of the left shoulder.  X-rays showed 
degenerative changes of both AC joints, symmetric 
bilaterally.  The examiner noted that the x-rays were 
essentially normal exams other than the degenerative changes 
over the AC joint.  The pertinent diagnosis was normal right 
shoulder and normal left shoulder. 

The report of an MRI of the Veteran's left shoulder performed 
in January 2008 by the California Imaging and Diagnostics 
Medical Group reflects that there was no evidence of a tear 
in the rotator cuff, but there were mild hypertrophic changes 
on the inferior aspect of the distal left clavicle causing 
mild pressure over the musculotendinous junction of the 
supraspinatous.  A private medical record dated in February 
2008 reflects that the Veteran stated that he would like to 
discuss the MRI of the left shoulder.  It was noted that on 
examination, the left shoulder had no joint deformity, heat, 
swelling, erythema, or effusion.  There was a full range of 
motion.  The pertinent diagnosis was rotator cuff syndrome, 
NOS.  The treating physician discussed stretching, exercise, 
and NSAIDS.  

In reviewing the foregoing evidence, the Board notes that the 
Veteran had complaints of shoulder pain in service, as well 
as objective findings such as the X-ray in May 1995 showing 
right shoulder AC joint hypertrophic changes.  He also has 
current disabilities diagnosed as degenerative changes of 
both AC joints and mild hypertrophic changes on the inferior 
aspect of the distal left clavicle causing mild pressure over 
the musculotendinous junction of the supraspinatous.  The 
Board also notes that the Veteran has presented his testimony 
of continuity of symptoms of shoulder pain since service.  
Based on the foregoing, the Board finds that Veteran has 
right and left shoulder disorders diagnosed as AC joint 
arthritis which had onset during service.  

IV.  Entitlement To Service Connection For A Right Elbow 
Disorder.

During the hearing held in July 2007, the Veteran testified 
that he was diagnosed as having bone chips in his elbow in 
service, and that they still gave him problems.  He said that 
the only restriction was against leaning on the elbow.  

Significantly, however, the medical evidence does not contain 
any objective verification of the presence of a right elbow 
disorder.  The report of an examination conducted on behalf 
of the VA in May 2003 shows that the examiner concluded that 
the Veteran's right elbow strain had resolved.  The examiner 
noted that the physical examination revealed evidence of a 
well preserved range of motion of the right elbow without 
evidence of swelling or inflammation.  The examiner 
specifically stated that there are no functional limitations 
in regards to the right elbow.  The report also shows that 
three x-ray views of the right elbow were negative for 
abnormality.  

The Veteran's post service treatment records do not contain 
any mention of a right elbow disorder.  

Finally, the report of a VA joints examination conducted in 
January 2008 also reflects that there was no evidence of a 
right elbow disorder.  The examiner noted that the Veteran 
reported complaints of pain on the olecranon and that he 
occasionally had catching when he was resting on his elbow.  
However, physical examination showed the range of motion of 
the elbow was from 5 degrees to 140 degrees of flexion.  
Supination and pronation were 100 degrees and 90 degrees, 
without any pain or catching.  There was no crepitus 
throughout the range of motion.  There was a small mass 
beneath the skin, but there was no catching, no instability.  
Biceps and triceps strength were 5/5.  An AP and lateral X-
ray of the right elbow demonstrated no humeral arthritis, no 
loose bodies, and a well maintained joint space.  The 
capitellum was intact, as well as the radial head without any 
evidence of previous fracture.  There was mild calcification 
of the insertion of the triceps muscle, however, this small 
bone spur did not appear to be mobile and there was no 
evidence of fracture in the elbow.  The impression was normal 
right elbow.   

After considering all of the foregoing evidence, the Board 
finds that preponderance of the evidence is against the 
Veteran's claim for service connection for a right elbow 
disorder.  Except for the Veteran's statements and claims, 
there is no competent medical evidence which shows that the 
Veteran has had objective evidence of or a diagnosis of a 
right elbow disorder since he filed his claim.  Neither the 
medical treatment records, nor the VA examination reports 
contain a diagnosis or significant findings of a right elbow 
disorder.  The minor findings on the most recent VA 
examination  such as a small bone spur were considered to be 
insignificant, as the examiner concluded that the elbow was 
normal.  Accordingly, the Board concludes that a right elbow 
disorder was not incurred in or aggravated by service, and 
arthritis of the right elbow may not be presumed to have been 
incurred in service.  

V.  Entitlement To Service Connection For A Right Knee 
Disorder.

During the hearing held in July 2007, the Veteran testified 
that he developed knee pain in service due to physical 
training.  He stated that currently his right knee had pain 
after running, walking, and standing for long periods.  

The Veteran's service medical records contain occasional 
references to right knee pain.  Right knee pain was noted in 
September and December 1991, in November 1998, in September 
2001, and a record dated in 2003 noted PFS (patello-femoral 
syndrome).  

The report of an examination conducted for the VA in May 2003 
reflects that the Veteran reported having intermittent pain 
in his knees on a daily basis.  The pain lasted about 30 
minutes.  On examination, however, the knees had no evidence 
of heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  Drawer sign and McMurray 
tests were negative.  Flexion was to 140 degrees without 
pain, and extension was to 0 degrees without pain.  It was 
stated that the motion of the knees was not limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
assessment was bilateral knee stain, resolved.  The examiner 
noted that there were no functional limitations in regards to 
a bilateral knee condition.  

A June 2004 post-service treatment record reflects that the 
Veteran complained of knee pain for one month.  On 
examination of the knee, however, there was no swelling or 
redness.  There was a full range of motion.  There was no 
pain.  The diagnoses did not include a disorder of the knee.  

The report of a joints examination conducted by VA in January 
2008 reflects that the Veteran reported that he had no 
history of an injury to the right knee, but he got right knee 
pain which was worse after running.  He also reported 
catching and locking in the knee, and a throbbing pain.  On 
physical examination, the right knee had a range of motion 
from 0 to 130 degrees.  There was no varus and valgus 
instability.  There was no catching, or locking with flexion 
and extension.  There was no effusion on the knee.  The 
Veteran reported that the pain was located just below the 
patella; however, there was no crepitus on examination.  He 
had negative Lachman's, negative anterior drawer sign, and 
negative meniscal impingement signs.  X-rays of the knees 
showed a well maintained joint space without any spurring or 
evidence of chondromalacia or loss of height.  The patella 
appeared to be tracking the midline will.  The right knee did 
have mild spurring of the lateral patella; however, there did 
not appear to be much narrowing of the lateral patellofemoral 
articulation.  The lateral views were normal without any 
evidence of arthritis of narrowing of the joint line.  The 
pertinent impression was normal right knee.  

The Board finds that preponderance of the evidence shows that 
the Veteran has not had a right knee disorder at any time 
since separation from service.  The minor findings on the 
most recent examination such as mild spurring of the lateral 
patella were not considered to be significant, as the 
examiner diagnosed a normal knee.  Accordingly, the Board 
concludes that a right knee disorder was not incurred in or 
aggravated by service and arthritis of the joint may not be 
presumed to have been incurred therein.

VI.   Entitlement To Service Connection For An Ear Condition.

The Veteran's service medical records reflect that he was 
seen on occasion for problems involving the ears.  For 
example, a record dated in June 1998 shows antibiotic 
treatment for otitis media.   

On an examination conducted for the VA in May 2003, it was 
noted that the Veteran described a history of earaches and 
presumably ear infections for which he had been treated.  He 
said that they typically consisted of earaches that occurred 
approximately once a year.  Many of these had not required 
medical visits, and when they did, he remembered being given 
antibiotics.  He had never had drainage of pus from the ears, 
hearing loss, perforated eardrum, or any other sequelae to 
possible ear infections.  On examination, there was ear wax 
in both canals, but the periauricular areas, mastoids, ear 
canal, tympanic membranes, and middle ears were all normal.  
The examiner stated that he was unable to render a diagnosis 
of chronic bilateral ear infections as his symptoms did not 
correlate with any serious chronic infectious disorders, and 
the frequency of the problems were only one per year, many of 
which he did not seek medical treatment for.  The examiner 
further stated that the Veteran had no evidence of sequelae 
of chronic infection.  

A private treatment record dated in June 2004 contains only a 
complaint of ear pain with any objective findings other than 
impacted ear wax.  

A January 2008 VA examination was likewise negative for 
abnormality, and it was stated that the Veteran had no 
current ear disability.  

The preponderance of the evidence shows that the Veteran has 
not had an ear condition at any time since separation from 
service.  The VA examinations were both negative, and the 
private treatment record dated in June 2004 contained only a 
complaint of ear pain with any objective findings other than 
impacted ear wax.  Accordingly, the Board concludes that an 
ear condition was not incurred in or aggravated by service.  

VII.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may only be 
granted if claimed hearing loss is of sufficient severity to 
be considered a disability for VA purposes.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During a hearing held at the RO in July 2007, the Veteran 
testified that he was exposed to noise during service.  He 
further testified that he developed an inability to hear 
normally as a result of that noise exposure.  

The Board finds that there is not adequate medical evidence 
to show that the Veteran currently has a hearing loss 
disability.  The report of an audiological evaluation 
conducted for VA in May 2003 reflects that the examiner 
stated that the hearing in both ears was within normal limits 
for adjudication purposes by VA definition.  The specific 
audiology test results were as follows:

On the authorized audiological evaluation in January 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
0
5
10
5

The average loss in the right ear was only 4 decibels, and 
the average loss in the left ear was 5 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 in the left ear.  The examiner 
specifically noted that "For the diagnosis of high frequency 
hearing loss, there is no pathology to render a diagnosis as 
his hearing is normal through the normally tested frequency 
range."

Similarly, on the authorized audiological evaluation in 
January 2008, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
6
10
LEFT
20
10
10
5
5

The average on the right was 8.75 percent, and the average on 
the left was 7.5 percent.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
in the left ear.

Although the Veteran has given his own opinion that he has a 
hearing loss disability, the Court has held that lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  For the purposes 
of 38 C.F.R. § 3.385, objective testing is required rather 
than the Veteran's subjective opinion regarding the severity 
of the hearing loss.  The objective testing shows that the 
Veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.  Accordingly, the Board concludes that 
a hearing loss disability was not incurred in or aggravated 
by service.

VIII.  Entitlement To Service Connection For A Skin Disorder 
Of The Scrotum.

During the hearing held in July 2007, the Veteran testified 
that he had to use cortisone cream or else he would have 
severe itching of the skin on the scrotum.  A service medical 
record dated in December 29002 confirms that he was treated 
for pruritis of the scrotum of uncertain etiology.  

The preponderance of the evidence, however, shows that the 
Veteran has not had a skin disorder of the scrotum at any 
time since separation from service.  The report of an 
examination conducted by the VA in May 2003 reflects that the 
Veteran complained of an itching sensation, but there was no 
evidence of a skin condition on the scrotal area on 
examination.  The pertinent assessment was "No diagnosis of 
chronic scrotal condition."  

The report of an examination conducted for the VA in December 
2003 reflects that the Veteran's skin had no dermatitis and 
no rashes.  The report of a genitourinary examination of the 
Veteran conducted by VA in January 2008 reflects a diagnosis 
of normal skin exam of left scrotum.  Accordingly, the Board 
concludes that a skin disorder of the scrotum was not 
incurred in or aggravated by service.  


ORDER

1.  Service connection for sciatica is denied.

2.  Service connection for a right shoulder disorder 
diagnosed as AC joint arthritis is granted.

3.  Service connection for a left shoulder disorder diagnosed 
as AC joint arthritis is granted.

4.  Service connection for a right elbow disorder is denied.

5.  Service connection for a right knee disorder is denied.

6.  Service connection for defective vision is denied.

7.  Service connection for an ear condition is denied.

8.  Service connection for hearing loss is denied.

9.  Service connection for a skin disorder of the scrotum is 
denied.  


REMAND

With respect to the claim for service connection for 
defective vision, the Board notes that the Veteran is already 
service-connected for mild exophoria with intermittent 
decompensation.  He is apparently seeking service connection 
for a vision disorder in addition to the already service-
connected eye disorder.  In connection with that claim, a VA 
medical opinion was obtained in  November 2008.  The 
physician reviewed the Veteran's claims file, and made the 
following statement:

In my assessment, the current complaint or symptom 
is as likely as not etiologically related to the 
time that the patient service in the service.  At 
this time, it would be pure speculation for form 
[sic] a clear relationship between duty in service 
and the patient's current symptoms.  As this 
symptom or finding, which is an exophoria could be 
something that has been present since childhood or 
it could have occurred some time later, it is 
difficult to say as the patient has denied a 
history of trauma which may cause such symptoms.

In reviewing the foregoing medical opinion, the Board finds 
that it is not adequate to resolve the claim for service 
connection for defective vision.  The Board notes that the 
opinion seems to contain an internal contradiction.  The 
first sentence seems to provide support for the claim (by 
indicating it is as likely as not that symptoms are 
etiologically related to service) while the second sentence 
of that same paragraph suggests that a conclusion cannot be 
made without resorting to "pure speculation."  In addition, 
the Board notes that it is not clear what vision disorder is 
currently present other than the mild exophoria with 
intermittent decompensation for which service connection has 
already been granted.  

The Board notes that the law requires that VA afford a 
Veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to 
the VA examiner who conducted the VA eye 
disease examination in January 2008 and 
prepared the addendum dated in November 
2008.  After reviewing the claims file, 
the examiner should prepare a separate 
addendum which addresses the following 
questions:
        a.  Does the Veteran have an eye 
disorder other than the mild exophoria 
with intermittent decompensation for 
which service connection has already been 
granted?
        b.  The examiner should specifically 
comment as to the likelihood that any 
currently found eye disability for which 
he is not already service connected is 
related to service.  
        c.  If the VA examiner concludes 
that an opinion cannot be offered without 
resorting to speculation, an explanation 
of the reason for the inability to 
provide such an opinion should be 
provided.  

2.  If an opinion cannot be provided by 
the VA examiner, then the Veteran should 
be notified of the reason(s) why an 
opinion could not be provided.  The RO 
should thereafter review the additional 
evidence that has been obtained and 
determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


